Title: To George Washington from Luke Cuisnier, 31 October 1785
From: Cuisnier, Luke
To: Washington, George



My Lord (Copy)
Baltimore 31st Octr 1785

I am a Frenchman, Arrived in the Continent the 14th June 1782. I was One of the Passengers of the Briga[ntine] Betsey, Obliged to Save ourselves at Lewis Town, at the Entrance of the Delaware, that Briga[ntine] having been Captured by Two of the Ennemy’s Frigates; Monsr Le Chevlr de La Luzern, Gave me Charge of the Affairs of his House, of his Cash, of his Correspondence, & of his Private Bussiness, I found it Dissagreeable in his House, as the Ennemy’s I had in France followed me. I Complain’d of it, in a Letter I had the Honour to write Monsr Luzerne, then at his Country House, he wrote me for Answer I had nothing to fear from my Ennemy’s in Continuing to do my duty, & I Stayed with him till the time of his Departure. I have tried for this Some time, to have myself Instructed in the language of this Country, for which reason, I wish’d to place myself with an American in his Counting House, not having Succeeded, I put up Different Bills in Philadelphia, that I would work in a Counting House, or with any other Person, in another line of Bussiness, Should it be in the Town or in the Country, without demanding a Farthing of Wages. I was at that time in a Condition to make that Sacrifice, Monsr Luzerne having given me at Parting 1000 Tournois of Gratuity, & 500 for my Passage, when I would Return home, with a Certificate of his Satisfaction & not having Succeeded there, I Came to Baltimore. Monsr Danmeurs has received me in Quality of his Secretary the 27th June last, I have Suspected that Some Persons here, or Some of my Phila. Ennemy’s have endeavoured to Dissaffect the

Peop⟨le⟩ that Interest themselves in my favor, against me, I Can Attest My Lord, that I have never Said any thing, to the Prejudice of any Person, in France, or upon the Continent, nor have I wrote any thing either Directly or Indirectly, (but what my Superiors made me write) I know my Ennemys Seek to hurt me, with all their Power, which is very unlucky for me, but Nevertheless, I hope My Lord, that you will permitt me, to lessen my Trouble, in taking my Part, for that Slander is always Dangerous for a Person, that has not any Protection in a Country, If there was any Proof to the Contrary of that, I now have the Honour to write you, my Lord, I merit your Indignation & Punishment having Spent the Money I had for my Passage to France & not havng any thing for my Present Employ, If I Could be of any Service to you My Lord in Managing any Part of your Affairs, I Should think myself much Oblig’d to you in obtaining that favor, I have it in my Power to be of Some Service, Should it be in writing & to take Care of your Possessions, as also in Agriculture. I am &c.

L: Cuisnier


I know not My Lord, to Speak the English Language, but I Can write it tolerable, or pretty well, but as I write with greater ease the French language, I use it to write this Letter.

